Citation Nr: 1030982	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-14 402	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision by the RO in Cleveland, Ohio 
that denied service connection for bilateral hearing loss and 
tinnitus.  A Board hearing was requested and scheduled, but by a 
statement dated in June 2010, the Veteran's representative 
withdrew his hearing request.  


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss which was 
neither incurred in nor aggravated by active service.

2.  The Veteran currently has tinnitus which was neither incurred 
in nor aggravated by active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in April 2006.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that he incurred bilateral hearing loss and 
tinnitus during military service.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of which 
depends on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

Service treatment records reflect that on enlistment medical 
examination in May 1953, the Veteran's ears and ear drums were 
listed as normal.  His hearing acuity was 15/15 on whispered and 
spoken voice testing.  Audiometric testing was not performed.  On 
separation medical examination in April 1956, the Veteran's 
hearing acuity was 15/15 on whispered and spoken voice testing.  
Audiometric testing was not performed.  On clinical examination, 
the Veteran's ears and ear drums were listed as normal.  The 
Veteran's physical profile (PULHES) included H-1 (normal) for 
hearing.  Service treatment records are entirely negative for 
complaints or treatment of ear injuries, hearing loss, and 
tinnitus.

Post-service medical records are negative for hearing loss or 
tinnitus until 2006.

In March 2006, the Veteran filed a claim for service connection 
for bilateral hearing loss and tinnitus.  He stated that during 
service he was exposed to noise from weapons in boot camp and in 
advanced combat training, and that he was not given hearing 
protection during this period.  He also stated that during 
training, he crawled into a hole on an infiltration course, and 
an artillery simulation charge blew up, perforating his left ear 
drum and causing hearing impairment in both ears.  He said that 
blood came out of both ears at that time, that his "hearing was 
ruined for quite a long time," and that his left ear never 
recovered from the trauma.  He stated that he reported his injury 
to his sergeant but did not seek medical treatment.  He said he 
also reported hearing loss and tinnitus upon discharge from 
service, but declined an examination of his hearing after he was 
told he would have to delay his discharge for a week in order to 
undergo such an examination.

The Veteran submitted a March 2006 letter from a private family 
practice physician, K.M., M.D., who stated that the Veteran 
"suffers from hearing loss and tinnitus, it is my opinion that 
is [sic] very likely his condition was a result of his exposure 
to explosives in the military."  
 
The Veteran reported for a VA audiological examination in May 
2006, and the examiner noted that the claims file was available 
and reviewed, and that there were no audiograms of record, 
including in the service treatment records and from the private 
physician noted above.  The Veteran complained of decreased 
hearing and tinnitus.  The examiner noted that the Veteran's 
pertinent service history included military service in aviation 
supply.  She summarized the Veteran's reported history regarding 
an explosion in service.  The Veteran reported that he had two 
ear surgeries approximately five to eight years ago, which were 
performed in an attempt to repair a left tympanic membrane 
perforation.  He said he had an ear infection in the 1960s to 
1970s, which was treated.  He reported the following noise 
exposure:  military airplanes, explosions during military 
training exercises, and occupational exposure as a mechanic for 
five to six years, with noise from car engines, tools, and 
equipment, as a semi-truck driver for five to six years, and as a 
bartender for 20 years.  He said his tinnitus began in 
approximately 1953 in service.  The examiner noted that an 
audiogram could not be completed due to cerumen in the Veteran's 
left ear, and further testing was planned after its removal.

A June 2006 VA outpatient audiology note reflects that the 
Veteran had undergone cerumen removal and had clear ear canals.  
The Veteran's word recognition was 96 percent in the right ear 
and 60 percent in the left ear.  The examiner noted that the 
Veteran needed to be retested due to inconsistencies in the 
current testing, as the speech reception thresholds did not match 
up with pure tone results, and speech discrimination was better 
than to be expected in the left ear when compared with the speech 
reception thresholds.  The diagnosis was asymmetrical mixed 
hearing loss, with conductive components in the left ear.

A VA compensation and pension examination was performed in July 
2006, and the examiner noted that the claims file was not 
available.  Audiometric testing revealed right ear decibel 
thresholds of 30, 40, 55, 55, and 60, and left ear decibel 
thresholds of 50, 70, 65, 80, and 90, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The speech 
recognition scores were 96 percent in the right ear and 94 
percent in the left ear.  Tympanogram results suggested abnormal 
middle ear function bilaterally.  The examiner diagnosed mild to 
severe mixed hearing loss in the right ear, and mild to profound 
mixed hearing loss in the left ear.  The examiner opined that the 
Veteran's hearing loss and tinnitus were not caused by or a 
result of incidents of service, based on the Veteran's case 
history.  She indicated that the configuration of the Veteran's 
hearing loss was not consistent with noise exposure, and that the 
Veteran had multiple possibly contributing health factors 
including cerebrovascular accident, chronic obstructive pulmonary 
disease, renal failure, hypertension, peripheral vascular 
occlusive disease, and coronary artery disease.

A March 2007 VA examination reflects that the Veteran's claims 
file was reviewed by the examiner.  The examiner noted that the 
Veteran reported exposure to an explosion during service, as well 
as noise from airplanes and the firing range.  He denied combat 
duty.  He reported work noise exposure as a mechanic, truck 
driver, and bartender.  He reported episodic tinnitus of the left 
ear.  The examiner noted that the Veteran was vague in reporting 
tinnitus.  He said it varied in pitch, did not bother him, and he 
could not positively say it was there all the time as he did not 
pay attention to it.  Audiometric testing revealed right ear 
decibel thresholds of 5, 20, 35, 45, and 50, and left ear decibel 
thresholds of 35, 60, 45, 70, and 80, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech 
recognition was 92 percent in the right ear and 92 percent in the 
left ear.  The examiner noted that a tympanogram of the left ear 
was consistent with a tympanic membrane perforation.  

The examiner indicated that the right ear had normal to moderate 
high frequency sensorineural hearing loss with excellent word 
recognition.  The left ear had mild to severe degree mixed 
hearing loss and abnormal tympanic membrane, with history of 
several surgeries for ear infections and the tympanic membrane 
perforation that had been unsuccessful in achieving closure of 
the air/bone gap, post-operatively.  The examiner noted that 
there was no evidence in the claims file to confirm or deny that 
hearing loss started in the military.  The examiner referenced 
literature from the American College of Occupational and 
Environmental Medicine, stating that hearing loss due to noise 
does not progress once the exposure to noise is discontinued.  
She observed that the Veteran's claimed exposure to noise was 54 
years ago, and as stated in the previous report, the 
configuration of his hearing loss was not consistent with noise 
exposure.  She noted that the Veteran had multiple contributing 
health factors, a significant history of occupational noise 
exposure, recreational noise exposure, several ear surgeries on 
the left ear, and presbycusis.

Based on the recent audiometric findings, the Board finds that 
the Veteran has a current hearing loss disability as defined by 
VA (see 38 C.F.R. § 3.385).  The issue remains whether service 
connection is warranted for bilateral hearing loss.

Evidence in support of the claims includes statements by the 
Veteran to the effect that he incurred hearing loss in service 
and the fact that he was exposed to loud noises in service, and 
the letter by a private physician to the effect that the 
Veteran's hearing loss and tinnitus are the result of exposure to 
explosives in service.

The private physician's opinion is of limited probative value, as 
it is based entirely on the Veteran's unsubstantiated account of 
a close-range explosion in service.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (a medical opinion based upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described).  The physician did not reference any 
diagnostic testing or include the report of any such testing with 
the opinion.  

Evidence weighing against the claim includes the fact that the 
service treatment records are negative for diagnosis of hearing 
loss or tinnitus, and are negative for treatment of a perforated 
eardrum or bleeding ears.  Moreover, the Veteran's ear drums were 
clinically normal on separation examination in 1956, which casts 
doubt on the credibility of the Veteran's reports of an in-
service ear drum perforation.  Moreover, there is no medical 
evidence of bilateral hearing loss or tinnitus for many years 
after separation from service.  The first documented hearing loss 
was in 2006, 40 years after service.  The VA examiners did not 
causally link the current hearing loss or tinnitus to service or 
to events therein.  The Veteran has reported that he had post-
service ear infections and ear surgeries.  Additionally, the VA 
examiners have opined that the current bilateral hearing loss and 
tinnitus are not linked to service, in part because the Veteran's 
current hearing loss is not consistent with noise exposure.

In reaching these conclusions, the March 2007 examiner thoroughly 
reviewed the Veteran's claims file (including prior VA 
examination reports) and examined the Veteran, considered the 
Veteran's statements regarding continuity of symptomatology, 
described the Veteran's disability in sufficient detail, and 
provided a rationale for the conclusions reached.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).

In its assessment of medical evidence, the Board can favor some 
medical evidence over other medical evidence so long as the Board 
adequately explains its reasons for doing so.  See Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board finds that the July 2006 and March 2007 VA examination 
reports finding that the Veteran's current hearing loss is not 
consistent with noise exposure are more probative than the 
private physician's letter, which does not reflect that 
audiometric testing was performed.  The May 2006 and March 2007 
VA examiners thoroughly reviewed the claims file, and the July 
2006 and March 2007 VA examiners administered audiometric 
testing, and performed clinical evaluations.

The weight of the medical evidence does not link the Veteran's 
current bilateral hearing loss and tinnitus with service.  

The Veteran has asserted that he incurred bilateral hearing loss 
and tinnitus during his period of active service.  The Board 
notes that under certain circumstances lay statements may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau, 492 F.3d at 1372.  The Courts have in the 
past held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan, 451 F.3d at 1336.  

The Board finds that the evidence of the passage of so many post-
service years before documentation of hearing loss along with 
normal findings on the 1956 separation examination contradicts 
his assertions that he has had hearing loss and tinnitus since 
service, and, therefore, the statements that he has had a 
continuity of symptomatology since service are not credible and 
carry no probative weight.  See Buchanan, supra; Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000).  The VA examiners are 
competent to render such an opinion.  Moreover, they reviewed the 
file, including prior relevant examinations and provided reasons 
for their conclusions.  The March 2007 examination was adequate 
and the examiner's conclusions carry much probative weight.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

As to a causal relationship between service and his current 
hearing loss and tinnitus, the Veteran is not qualified to offer 
an opinion because the question of etiology of his hearing loss 
and tinnitus is not lay-observable and requires medical 
expertise. 

The VA examiners concluded that it was not likely that the 
Veteran's hearing loss and tinnitus were due to noise exposure in 
service, noting that the Veteran's hearing loss is not consistent 
with noise-induced hearing loss.  The weight of the competent 
evidence does not link the current hearing loss and tinnitus, 
first shown several decades after active duty, to any incident of 
service.

In summary, the record fails to show competent and probative 
evidence of bilateral hearing loss or tinnitus in service or for 
many years thereafter, and the preponderance of the evidence is 
against a finding that the conditions are due to or aggravated by 
service.  Therefore, the Board finds that the preponderance of 
the evidence is against the claims, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


